             Case 19-31451-jal                    Doc          Filed 02/02/21                 Entered 02/02/21 13:15:14                  Page 1 of 7
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 +DUULV5&ROWUDLQ
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        :HVWHUQ'LVWULFWRI.HQWXFN\
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                      

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                             
                                                                                                   &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                   'DWHRISD\PHQWFKDQJH
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                            
                                                                                                                                             _____________


                                                                                                   1HZWRWDOSD\PHQW
                                                                                                                                              
                                                                                                                                             $____________BBBB
                                                                                                   Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                           
                                                                                                             1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                        1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                     1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                               1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                   
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                page 1
             +DUULV5&ROWUDLQ                                                                         
        Case 19-31451-jal
      Debtor 1                               Doc Filed       02/02/21 Entered 02/02/21
              _____BB_________________________________________________
              First Name        Middle Name   Last Name
                                                                                Case number13:15:14             Page 2 of 7
                                                                                            (LINQRZQ) ______________________




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Rosemary Allen
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    02/02/2021
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        ALLEN,ROSEMARY                                                             VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
           Case 19-31451-jal          Doc        Filed 02/02/21         Entered 02/02/21 13:15:14             Page 3 of 7
                      UNITED STATES BANKRUPTCY COURT
                                                        Western District of Kentucky


                                                    Chapter 13 No. 1931451
                                                    Judge: Joan A. Lloyd

In re:
Harris R. Coltrain
                                           Debtor s 

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before February 03, 2021 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     Harris R. Coltrain
                                     3903 Dagger Court

                                     Louisville KY 40229



                                    %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     N/A




Debtor’s Attorney:                  %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Marc Levy

                                     440 South 7th Street #200

                                     Louisville KY 40203-1967


                                    %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     N/A




Trustee:                            %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     William W. Lawrence -13

                                     310 Republic Plaza 200 S. Seventh Street

                                     Louisville KY 40202

                                                            @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                            /s/Rosemary Allen
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
Case 19-31451-jal                   Doc       Filed 02/02/21                      Entered 02/02/21 13:15:14                                   Page 4 of 7
                                    Return Mail Operations                                    Escrow Review Statement
                                    PO Box 14547
                                                                                              For informational purposes only
                                    Des Moines, IA 50306-4547
                                                                                              Statement Date:                                January 11, 2021
                                                                                              Loan number:
                                                                                              Property address:
                                                                                                   3903 DAGGER COURT
                                                                                                   LOUISVILLE KY 40229-2008


                                                                                              Customer Service
                                                                                                    Online                          Telephone
                                                                                                    wellsfargo.com                  1-800-340-0473
             HARRIS COLTRAIN
                                                                                                    Correspondence                  Hours of operation
             3903 DAGGER COURT                                                                      PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
             LOUISVILLE KY 40229                                                                    Des Moines, IA 50306
                                                                                                    To learn more, go to:
                                                                                                    wellsfargo.com/escrow


                                                                                                      We accept telecommunications relay service calls



   PLEASE NOTE: If you are presently seeking relief (or have previously been granted
   relief) under the United States Bankruptcy Code, this statement is being sent to you
   for informational purposes only. The summaries below are based on the terms of the
   loan and are provided for informational purposes only.
   These amounts are governed by the terms of the loan unless otherwise reduced by an
   order of the bankruptcy court. Because the amounts billed for the escrow items can
   change over time, we review the escrow account at least once per year to ensure there
   will be enough money to make these payments. Once the review is complete, we send
   the escrow review statement, also known as the escrow account disclosure statement.
                                                                                                The escrow account has a shortage of
   Here's what we found:
        • Required Minimum Balance: The escrow account balance is projected to                               $155.38
           fall below the required minimum balance. This means there is a shortage.

        •   Payments: As of the March 1, 2021 payment, the contractual portion of the
            escrow payment increases.



     Part 1 - Mortgage payment

            Option 1                Pay the shortage amount over 12 months
                                     Previous payment through New payment beginning with
                                     02/01/2021 payment date   the 03/01/2021 payment
                                                                                                   Option 1: No action required
    Principal and/or interest                  $600.06                  $600.06

    Escrow payment                             $262.93                   $278.82               Starting March 1, 2021 the new contractual
    Total payment amount
                                                                                               payment amount will be $878.88
                                              $862.99                  $878.88

            Option 2                Pay the shortage amount of $155.38
                                     Previous payment through New payment beginning with
                                     02/01/2021 payment date   the 03/01/2021 payment
                                                                                                   Option 2: Pay shortage in full
    Principal and/or interest                  $600.06                  $600.06

    Escrow payment                             $262.93                   $265.87               Starting March 1, 2021 the new contractual
    Total payment amount                                                                       payment amount will be $865.93
                                              $862.99                  $865.93




                                                         See Page 2 for additional details.


                                           Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                           States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                           Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                           payments, please contact your attorney or the Trustee’s office before directly sending any
                                           amounts relating to this escrow shortage

                                                                     If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                     and mail it along with a check for $155.38 to the address that appears on this coupon.
     HARRIS COLTRAIN
                                                                     This payment must be received no later than March 1, 2021.


                 Wells Fargo Home Mortgage
                 PO Box 10394
                 Des Moines, IA 50306-0394




            708                           1 10 02 00086299 00086593 00101837 00015538 9
                                                                                                                                                Page 2 of 3
Case 19-31451-jal                  Doc           Filed 02/02/21                    Entered 02/02/21 13:15:14
                                                                                                      Loan Number: Page 5 of 7


        Part 2 - Payment calculations
   For the past review period, the amount of the escrow items was $3,190.43. For the coming year, we expect the amount paid from escrow to be
   $3,190.43.

   How was the escrow payment calculated?
   To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
   escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
   determine the escrow amount.

   The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
   through the date of the analysis.



   Escrow comparison

                                                                                                                                          New monthly
                                      03/19 - 02/20     06/19 - 05/20        03/20 - 01/21   03/21 - 02/22
                                                                                                                         # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                        months              amount

   Property taxes                           $1,212.63         $1,212.63          $1,316.90      $1,316.90        ÷         12       =          $109.74
   Property insurance                       $1,868.15         $1,868.15          $1,873.53      $1,873.53        ÷         12       =          $156.13
   Total taxes and insurance               $3,080.78         $3,080.78           $3,190.43      $3,190.43        ÷         12       =          $265.87
   Escrow shortage                             $0.08             $0.00              $74.44        $155.38        ÷         12       =             $12.95**

   Total escrow                            $3,080.86         $3,080.78           $3,264.87      $3,345.81        ÷         12       =          $278.82


   **
    This amount is added to the payment if Option 1 on page 1 is selected.


   Projected escrow account activity over the next 12 months
   To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
   greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
   balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
   Lowest projected escrow balance November, 2021                                   $376.28          table)

   Bankruptcy adjustment‡                                              +              $0.08

   Minimum balance for the escrow account†                             -            $531.74          (Calculated as: $265.87 X 2 months)


   Escrow shortage                                                     =           -$155.38


   ‡
    This adjustment of $0.08, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
   confirmed bankruptcy plan.
   †
    The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
   account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
   contract to determine the cash reserve.
Case 19-31451-jal                  Doc           Filed 02/02/21                       Entered 02/02/21 13:15:14
                                                                                                         Loan Number:
                                                                                                                      Page   6ofof
                                                                                                                        Page 3  3  7

     Part 3 - Escrow account projections
   Escrow account projections from March, 2021 to February, 2022
                                           What we
                 Payments to               expect to                                                                   Projected escrow        Balance required
   Date            escrow                   pay out        Description                                                     balance              in the account
   Feb 2021                                                Starting balance                                                  $1,173.88                   $1,329.34
   Mar 2021            $265.87                   $0.00                                                                       $1,439.75                   $1,595.21
   Apr 2021            $265.87                   $0.00                                                                       $1,705.62                   $1,861.08
   May 2021            $265.87                   $0.00                                                                       $1,971.49                   $2,126.95
   Jun 2021            $265.87                   $0.00                                                                       $2,237.36                   $2,392.82
   Jul 2021            $265.87                   $0.00                                                                      $2,503.23                    $2,658.69
   Aug 2021            $265.87                   $0.00                                                                      $2,769.10                    $2,924.56
   Sep 2021            $265.87                   $0.00                                                                      $3,034.97                    $3,190.43
   Oct 2021            $265.87                   $0.00                                                                      $3,300.84                    $3,456.30
   Nov 2021            $265.87                $1,316.90    JEFFERSON COUNTY(6)                                              $2,249.81                    $2,405.27
   Nov 2021              $0.00                $1,873.53     STATE FARM INS                                                    $376.28                     $531.74
   Dec 2021            $265.87                   $0.00                                                                        $642.15                     $797.61
   Jan 2022            $265.87                   $0.00                                                                        $908.02                    $1,063.48
   Feb 2022            $265.87                   $0.00                                                                       $1,173.89                   $1,329.35

   Totals            $3,190.44                $3,190.43



     Part 4 - Escrow account history
   Escrow account activity from March, 2020 to February, 2021
                         Deposits to escrow                   Payments from escrow                                                       Escrow balance
      Date      Actual      Projected Difference          Actual   Projected Difference                Description           Actual         Projected Difference
   Mar 2020                                                                                         Starting Balance          -$304.95       $1,283.67      -$1,588.62
   Mar 2020       $504.70        $256.73      $247.97        $0.00            $0.00        $0.00                               $199.75      $1,540.40       -$1,340.65

   Apr 2020       $252.35        $256.73       -$4.38        $0.00            $0.00        $0.00                               $452.10       $1,797.13      -$1,345.03

   May 2020       $252.35        $256.73       -$4.38        $0.00            $0.00        $0.00                               $704.45      $2,053.86       -$1,349.41

   Jun 2020         $0.00        $256.73     -$256.73        $0.00            $0.00        $0.00                               $704.45       $2,310.59      -$1,606.14

   Jul 2020         $0.00        $256.73     -$256.73        $0.00            $0.00        $0.00                               $704.45       $2,567.32      -$1,862.87

   Aug 2020       $252.35        $256.73       -$4.38        $0.00            $0.00        $0.00                               $956.80      $2,824.05       -$1,867.25

   Sep 2020       $252.35        $256.73       -$4.38        $0.00            $0.00        $0.00                              $1,209.15     $3,080.78       -$1,871.63

   Oct 2020       $525.86        $256.73      $269.13     $1,873.53           $0.00    $1,873.53    STATE FARM INS            -$138.52       $3,337.51      -$3,476.03

   Nov 2020       $262.93        $256.73        $6.20     $1,316.90      $1,212.63       $104.27    JEFFERSON COUNTY(6)      -$1,192.49      $2,381.61      -$3,574.10

   Nov 2020         $0.00         $0.00         $0.00        $0.00     $1,868.15       -$1,868.15   STATE FARM INS           -$1,192.49       $513.46       -$1,705.95

   Dec 2020       $525.86        $256.73      $269.13        $0.00            $0.00        $0.00                              -$666.63        $770.19       -$1,436.82

   Jan 2021      $1,577.58       $256.73    $1,320.85        $0.00            $0.00        $0.00                               $910.95       $1,026.92        -$115.97
   (estimate)

   Feb 2021       $262.93        $256.73        $6.20        $0.00            $0.00        $0.00                              $1,173.88      $1,283.65        -$109.77
   (estimate)

   Totals       $4,669.26    $3,080.76      $1,588.50     $3,190.43    $3,080.78         $109.65




   Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
   reserved. NMLSR ID 399801 9/19
Case 19-31451-jal   Doc   Filed 02/02/21   Entered 02/02/21 13:15:14   Page 7 of 7
